Citation Nr: 0947744	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether the Veteran timely filed a substantive appeal in 
the matter of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder.

2. Entitlement to an initial rating in excess of 20 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to September 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decisional letter of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran requested a hearing before 
the Board in his December 2007 Substantive Appeal; however, 
in July 2008, his representative stated that the Veteran 
would not be able to appear for the scheduled hearing and 
wanted his appeal to continue to the Board.  

The Board acknowledges that a July 2008 rating decision 
granted service connection for posttraumatic stress disorder, 
rated 20 percent, effective November 19, 2003.  Hence, the 
claim of whether new and material evidence had been received 
to reopen a claim of service connection for posttraumatic 
stress disorder is essentially a moot issue.  However, the 
matter of whether the Veteran filed a timely Substantive 
Appeal with a February 2002 rating decision that declined to 
reopen a claim of service connection for posttraumatic stress 
disorder is still relevant as it could potentially have 
bearing on any claim for an earlier effective date. 

The matter of entitlement to an initial increased rating for 
posttraumatic stress disorder will be addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  A February 2002 rating decision denied a claim to reopen 
a claim of service connection for posttraumatic stress 
disorder and notice of this decision was issued to the 
Veteran March 4, 2002.

2.  A Notice of Disagreement with the rating assigned was 
received in February 2003.

3.  A Statement of the Case in the matter was issued August 
12, 2003 with a cover letter that advised the Veteran that to 
perfect his appeal in the matter he had to submit a 
Substantive Appeal within 60 days or within the remainder, if 
any, of the one year period following date of notification of 
the rating decision appealed.  

4.  A substantive appeal (VA Form 9) was received by VA on 
November 19, 2003, more than one year after the date of 
notice of the February 2002 rating decision and more than 60 
days following the issuance of the Statement of the Case.  


CONCLUSION OF LAW

The Veteran did not timely perfect an appeal seeking to 
reopen a claim of service connection for posttraumatic stress 
disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 
20.305, 20.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  At issue is whether the 
Veteran filed a timely substantive appeal as to the February 
2002 rating decision's denial of a claim to reopen a claim of 
service connection for posttraumatic stress disorder.  The 
law, not the evidence, is dispositive in this matter.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).  
Nonetheless, the August 2003 cover letter to the statement of 
the case, notified the Veteran of the time requirements for 
filing a substantive appeal.  The evidentiary record in the 
matter of timeliness is complete; the critical facts are 
determined by what was or was not already received for the 
record.

B. Legal Criteria, Factual Background, and Analysis

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must be a properly completed VA Form 9 
or correspondence that indicates that all of the issues 
presented in applicable Statements of the Case and 
Supplemental Statements of the Case are being appealed or 
must specify the particular issues being appealed.  It should 
also set out specific arguments related to errors of fact or 
law made by the agency of original jurisdiction in reaching 
the determination being appealed.  38 C.F.R. § 20.202.  The 
Substantive Appeal must be filed with the VA office from 
which the appellant received notice of the decision being 
appealed.  38 C.F.R. § 20.300.  It must be filed within 60 
days after mailing of the Statement of the Case, or within 
the remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In this case, notification of the rating decision that 
declined to reopen a claim of service connection for 
posttraumatic stress disorder was mailed to the Veteran's 
latest address of record on March 4, 2002.  He filed a timely 
(received in February 2003) Notice of Disagreement with the 
decision.  A Statement of the Case addressing the matter was 
mailed to his most recent address of record on August 12, 
2003.  The cover letter to the Statement of the Case notified 
the Veteran that to perfect his appeal in the matter he had 
to file a Substantive Appeal; notified him of what the 
Substantive Appeal must contain; advised him of the time 
limits (60 days from mailing of the Statement of the Case 
cover letter or 1 year from mailing of the notice of the 
determination appealed) for filing the Substantive Appeal; 
and informed him of the requirements for requesting an 
extension of time to file his Substantive Appeal.  38 C.F.R. 
§ 19.30.  Accordingly, he had until October 12, 2003 (60 days 
from issuance of the Statement of the Case, as the one year 
period following notice of the February 2002 rating decision 
had previously expired) to submit a timely response/ 
Substantive Appeal.  In 2003, October 12th fell on a weekend 
and Monday October 13, 2003 would have been the Columbus Day 
holiday, so the next business day that would end the time 
limit was October 14, 2003.  38 C.F.R. §§ 20.305, 20.306.  

The record reflects that the Veteran signed his Substantive 
Appeal on October 14, 2003.  However, the date the Veteran 
signed the appeal is not the controlling date when 
considering whether a Substantive Appeal was timely.  The 
controlling date is when the appeal is received by VA.  Here, 
the record reflects that the appeal was not received until 
November 19, 2003, more than a month after expiration of the 
60 day time limit.  

A response postmarked prior to expiration of the acceptable 
time limit will be accepted as being timely filed.  38 C.F.R. 
§ 20.305(a).  The record does not contain the postmark for 
the Substantive Appeal; hence, the postmark is presumed to be 
five days prior to the date of receipt of the document, 
excluding weekend days and legal holidays.  Id.  In this 
case, the postmark date is presumed to be November 12, 2003, 
which is still nearly a month after the deadline for a timely 
filed Substantive Appeal.

The record does not reflect that the Veteran requested an 
extension of time to file a substantive appeal for good 
cause.  The Veteran has argued that because of his mental 
condition he becomes confused when it comes to interpreting 
the time limits for filing VA claim forms.  At the December 
2007 hearing before a Decision Review Officer he testified 
that it was his intent to file his appeal in a timely manner, 
but that dealing with the VA bureaucracy is a stressor for 
him and he gets easily confused when he becomes stressed.  He 
indicated that he got confused by all of the different time 
limits and needed to be specifically told when he needed to 
submit a claim.  

In December 2005, social worker M. A. R. submitted a 
statement indicating that the Veteran's symptoms of 
posttraumatic stress disorder make it "difficult for him to 
process the more complicated written instructions that 
accompany Form 9's and other VA forms and he struggles with 
becoming overwhelmed with the requirements of each of the 
forms."

The Veteran's argument essentially alleges that equitable 
tolling should be applied to find that he was incapable of 
timely filing a substantive appeal in October 2003.  
Pertinent case law has held in the past that a statutory 
filing period may be equitably tolled due to mental illness.  
See, e.g., McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005); 
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  
In Bowles v. Russell, 551 U.S. 205 (2007), the United States 
Supreme Court held that jurisdictional time periods for 
taking an appeal may not be extended for equitable reasons.  
In Henderson v. Peake, 22 Vet. App. 217 (2008), the Court 
recognized that statutory jurisdictional requirements for 
civil matters, which include appeals to the Court involving 
claims for VA benefits, are not subject to equitable tolling 
exceptions created by a court.  In Percy v. Shinseki, 23 Vet. 
App. 37, 44-45 (Vet. App. 2009), however, the Court concluded 
that the 60-day period in which to file a Substantive Appeal 
is not a jurisdictional requirement.  As a result of the 
holding in Percy, it appears that Bowles and Henderson would 
not be applicable to the filing of a Substantive Appeal and 
that equitable tolling based on mental illness may still be 
available in certain circumstances.

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has found that in order for equitable tolling to 
apply a veteran must show that the failure to file was the 
direct result of a mental illness that rendered him incapable 
of "rational thought or deliberate decision making," or 
"incapable of handling [his] own affairs or unable to 
function [in] society."  Barrett, 363 F.3d at 1321.  It 
noted that a medical diagnosis alone or vague assertions of 
mental problems would not suffice.  Id.  

38 C.F.R. § 3.353(a) defines a mentally incompetent person as 
"one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation."  

Here, even if equitable tolling were found to be an available 
remedy, for such tolling to be determinative it would have to 
be shown that the Veteran was mentally incompetent to timely 
file a Substantive Appeal.  It is not shown that the Veteran 
was incapable of rational thought, deliberate decisionmaking, 
handling his own affairs, or unable to function in society in 
October 2003.  When the Veteran submitted his untimely 
Substantive Appeal he attached a coherent and on point 
argument regarding his posttraumatic stress disorder claim.  
Additionally, on April 2008 VA examination, the examiner 
concluded that the Veteran was mentally capable of managing 
his benefit payments and that he did not have difficulty 
understanding simple or complex commands.  While the 
Veteran's statements and the December 2005 social worker 
letter indicate the Veteran becomes confused when faced with 
VA claims forms, they do not show that he becomes incapable 
of rational thought or deliberate decisionmaking.  Thus, a 
preponderance of the evidence is against a finding that 
mental illness equitably tolled the Veteran's untimely 
submission of his Substantive Appeal.

Finally, there is nothing in the record that the RO 
implicitly or explicitly waived the timeliness of the 
Substantive Appeal as the RO acted by notifying the Veteran 
in December 2004 that a timely Substantive Appeal had not 
been filed and no further action would be taken on his 
appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (Vet. App. 
2009) (finding that if the RO does not waive a late 
Substantive Appeal, the Board may decline to entertain 
jurisdiction).  Additionally, a March 2004 letter from the RO 
indicates that it was addressing a new claim to reopen a 
claim of service connection for posttraumatic stress 
disorder.

Hence, the evidence of record shows the Veteran did not 
submit a timely Substantive Appeal with the February 2002 
rating decision.  Therefore, the Veteran's Substantive Appeal 
was not timely and the February 2002 rating decision is 
final.  38 U.S.C.A. § 7105.  The law and regulations are 
controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A Substantive Appeal of the February 2002 rating decision was 
not timely filed, and the appeal is denied.  


REMAND

A review of the record shows that a July 2008 rating decision 
granted the Veteran service connection for posttraumatic 
stress disorder, rated 20 percent, effective November 19, 
2003.  In an August 2008 statement, submitted on VA Form 646, 
Statement of Accredited Representative in Appellate Case, the 
Veteran's representative indicated that the RO rated the 
Veteran's posttraumatic stress disorder incorrectly.  

In the Board's view, this statement acted to express 
disagreement with the July 2008 rating decision as to the 
initial disability rating assigned for posttraumatic stress 
disorder.  38 C.F.R. § 20.201.  However, the RO has not 
issued the Veteran a Statement of the Case on this particular 
issue.

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a Statement of the Case addressing 
the matter of entitlement to a higher initial rating for 
posttraumatic stress disorder.  38 C.F.R. §§ 19.26, 19.29; 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the Statement of the Case, the claim should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  38 C.F.R. § 20.200; Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should furnish the Veteran a 
Statement of the Case on the issue of 
entitlement to an initial rating in 
excess of 20 percent for posttraumatic 
stress disorder.  The Veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
within 60 days of the date of the 
Statement of the Case if he wishes to 
complete an appeal for this matter.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


